Appeal by the defendant from an amended judgment of the County Court, Nassau County (Santagata, J.), rendered July 27, 1983, convicting him of criminal possession of a weapon in the third degree (two counts), and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the amended judgment is affirmed.
The legality of the stop and search in this case was previously upheld by this court on the appeal by the defendant’s codefendant (People v Pleban, 108 AD2d 880). Nothing raised by the defendant on this appeal requires a different result. Brown, J. P., Lawrence, Weinstein and Eiber, JJ., concur.